DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Pre-Appeal Conference Decision on 11/05/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.

	To avoid abandonment of the application, appellant must exercise one of the following two options:
	
	(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply
under 37 CFR 1.113 (if this Office action is final); or,
	(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

	A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:




Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments have been considered but they are moot in view of new ground(s) of rejection.  However, Applicant is welcome to contact the Examiner to discuss amendments to distinguish over the prior art of record.

Examiner’s Note
The Examiner notes that Claim 20 recites “wherein the machine learning model is one previously automatically trained in response to a previous search query, and wherein the previous automatic training of the machine learning model comprised training the machine learning model based on training instances automatically generated in response to the previous search query, 
or


Therefore, the claim does not require both “wherein the machine learning model is one previously automatically trained in response to a previous search query, and wherein the previous automatic training of the machine learning model comprised training the machine learning model based on training instances automatically generated in response to the previous search query” and “wherein at least one of the one or more content items stored in association with the machine learning model and matched to at least one of the one or more features of the search query was previously automatically stored in association with the machine learning model in response to being included in a resource based on which the machine learning model was trained”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,044,347 by Abella et al. (“Abella”).

As to Claim 1, Abella teaches a method implemented by one or more processors, comprising: receiving, via a network interface, a search query submitted by a client device of a user in response to user interface input provided by the user at the client device (Abella: at least Col. 9 Lines 28-29 & 49-51; “a tree structure that represents an interpretation of a user utterance” and “the user sentence "Who starred with Burt Lancaster in Atlantic City?””); parsing the search query to determine one or more entities referenced in the search query (Abella: at least Fig. 4, Col. 8 Lines 66-67; “build a proper interpretation tree for a given user request”; Fig. 4 shows Movie and Person as example of entities) and to determine at least one parameter, of the one or more entities, that is sought by the search query (Abella: at least Fig. 4; Fig. 4 shows Title and Name as example of at least one parameter);
querying a structured database based on the at least one parameter and the one or more entities (Abella: at least Col. 15 Lines 63-64; “search operations 154 and 156, on the interpretation trees or portions thereof”; Col. 16 Lines 17-18 further disclose “determining what question to ask the user, as indicated by the search operation 154”);
at least one parameter is not defined for the one or more entities in the structured database (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; note: a known value of “Atlantic” City” being not defined for Movie Title or Location Name);
in response to determining that the known value for the at least one parameter is not defined: querying the structured database based on variations of the at least one parameter and the one or more entities to retrieve, for each of a plurality of the variations of the parameter: a variation value that is defined in the structured database for a corresponding one of the plurality of the variations of the at least one parameter (Abella: at least Col. 9 Lines 51-54; retrieval of variations for “movie title” and “location name”; Col. 13 Lines 25-29 further show an example of variations of departure time being “7:00, 8:00, and 9:00”);
generating training instances (Abelle: at least Col. 3 Lines 14-16; “number of subsequent queries required to resolve an ambiguity”; Col. 7 Lines 3-6 also disclose “Is Amadeus the movie's title?” and “What is Amadeus' occupation ?” as subqueries; Col. 9 Lines 61-62 further disclose “Is Atlantic City the movie's title?””) that each include: training instance input that is based on a corresponding one of the plurality of the variations of the at least one parameter (Abelle: at least Col. 3 Lines 14-16; “subsequent queries required to resolve an ambiguity”; Col. 7 Lines 3-6 also disclose “movie's title” and “occupation” as input; Col. 9 Lines 61-62 further disclose “movie's title” as input; note: the input based on, for example, variation of Title = Atlantic City or Location = Atlantic City), and training instance output that is based on the retrieved variation value for the corresponding one of the plurality of the variations of the at least one parameter (Abelle: at least Col. 7 Lines 3-6 also disclose “composer” for the “what’s Amadeus’ occupation?”; Col. 7 Lines 29-30 further disclose output of “Wolfgang Amadeus Mozart” for “what’s Amadeus’ full name?”);
training a machine learning model utilizing the generated training instances (Abelle: at least Col. 7 Lines 1-7 & 22-30; training instances such as “What is Amadeus' occupation ?” and “What is Amadeus' full name?” are used to train a machine learning model); and
transmitting, to the client device or an additional client device of the user and based on receiving the search query, machine learning model output that is based on the machine learning model trained in response to determining that the known value for the at least one parameter is not defined (Abelle: at least Col. 7 Lines 20-21 33-35; “another property of Amadeus must be found that may be used to distinguish among the several people with the name Amadeus” – in this case, the machine learning output answers the question of “was Amadeus nominated for an academy award?”).

As to Claim 2, Abella teaches the method of claim 1, further comprising: generating at least one predicted value for the at least one parameter of the search query utilizing the machine learning model (Abella: at least Col. 6 Lines 39-40; “Amadeus” as predicted value for movie title; Col. 13 Lines 28-29 also show an example of predicted values of “7:00, 8:00 and 9:00” for departure times); wherein the machine learning model output is based on the predicted value for the at least one parameter of the search query (Abella: at least Col. 7 Lines 20-30; machine learning output answers the question of “was Amadeus nominated for an academy award?” based on the “Amadeus” as predicted value for movie title). 

As to Claim 3, Abella teaches the method of claim 2, wherein generating the predicted value for the at least one parameter of the search query utilizing the machine learning model comprises: applying the at least one parameter as at least part of input to the machine learning model (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; Col. 9 Lines note: parameter of “movie’s title” that is determined to be ambiguous as input); and processing the input utilizing the machine learning model to generate the predicted value (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; note: Atlantic City as predicted value for “movie’s title”). 

As to Claim 4, Abella teaches the method of claim 3, wherein the machine learning model output further comprises additional content indicating that the predicted value is predicted (Abella: at least Col. 9 Lines 61-62; “directing the following question to the user: Is Atlantic City the movie's title?"”; note: the query to ask for user to confirm the validity of the system’s prediction of “Atlantic City” as a movie’s title comprise additional content). 

As to Claim 5, Abella teaches the method of claim 1, wherein the machine learning model output comprises an interactive interface for the trained machine learning model (Abella: at least Col. 5 Lines 10-15; “input and output devices, such as a keyboard and a display monitor, ).

As to Claim 6, Abella teaches the method of claim 5, wherein the interactive interface comprises a graphical interface (Abella: at least Col. 5 Lines 10-15; “input and output devices, such as a keyboard and a display monitor, respectively, to allow the system to conduct a non-spoken dialogue with a user. For example, the user portions of a dialogue may be entered into the system by the user via the keyboard, and the system responses may be displayed, with or without the corresponding user portions, on the display monitor”) and further comprising: receiving the parameter or an additional parameter in response to further user interface input directed to the interactive interface (Abella: at least Col. 7 Lines 21-30; receiving of additional parameters such as “occupation” and “full name”); generating a predicted value for the parameter or the additional parameter utilizing the machine learning model (Abella: at least Col. 6 Lines 39-40; “Amadeus” as predicted value for movie title; Col. 13 Lines 28-29 also show an example of predicted values of “7:00, 8:00 and 9:00” for departure times); and causing the Abella: at least Col. 5 Lines 10-15; “… a display monitor, respectively, to allow the system to conduct a non-spoken dialogue with a user. For example, the user portions of a dialogue may be entered into the system by the user via the keyboard, and the system responses may be displayed").

As to Claim 7, Abella teaches the method of claim 1, further comprising: storing, in an index, an association of the machine learning model with one or multiple of: the one or more entities, the at least one parameter, and the variations (Abella: at least Figs. 4-5 show tree index with “ambiguity” association 80 of machine learning model with, for example, flight entity and parameters).

As to Claim 8, Abelle teaches the method of claim 7, further comprising: receiving, after the indexing, an additional search query (Abelle: at least Col. 3 Lines 14-16; “number of subsequent queries required to resolve an ambiguity”); 
parsing the additional search query to determine that the additional search query includes one or multiple of: the one or more entities, the at least one parameter, and the variations (Abella: at least Col. 9 Lines 28-29 & 49-51; “a tree structure that represents an interpretation of a user utterance”); and
one or multiple of: the one or more entities, the at least one parameter, and the variations (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; note: association between Atlantic City in query and Location or Movie’s Title); and responding to the additional search query utilizing the machine learning model based on determining that the machine learning model is responsive to the search query (Abella: at least Col. 7 Lines 1-6; “What is Amadeus’ occupation?” and “Composer”).

As to Claim 9, Abella teaches the method of claim 1, wherein the structured database is a knowledge graph (Abella: at least Col. 15 Lines 63-64; “search operations 154 and 156, on the interpretation trees or portions thereof”).

As to Claim 10, Abella teaches the method of claim 1, further comprising: determining that none of any resources responsive to the search query satisfy one or more criteria (Abella: at least Col. 6 Lines 14-15; “there are no such flights”; Col. 7 Lines 22-30 further disclose none of any ); wherein querying the structured database based on the variations of the at least one parameter, generating the training instances, and training the machine learning model are further in response to determining that none of the any resources responsive to the query satisfy the criteria (Abella: at least Col. 7 Lines 22-30; asking of Amadeus occupation and full name as training instances in response to none of any resources satisfy criteria due to ambiguity).

As to Claim 11, Abella teaches the method of claim 1, wherein querying the structured database based on variations of the at least one parameter and the one or more entities comprises querying at least a portion of the structured database that is cached in random-access memory or a solid-state drive (Abella: at least Col. 7 Lines 51-53; “the dialogue manager 30 and application 34 are generally implemented in software run by processor 18 and stored in memory 16”).

As to Claim 12, Abella teaches a method, comprising: generating training instances based on one or more resources (Abelle: at least Col. 3 Lines 14-16; “number of subsequent queries required to resolve an ambiguity”; Col. 7 Lines 3-6 also disclose “Is Amadeus the movie's title?” and “What is Amadeus' occupation ?” as subqueries; Col. 9 Lines 61-62 further disclose “Is Atlantic City the movie's title?””); training a machine learning model utilizing the Abelle: at least Col. 7 Lines 1-7 & 22-30; training instances such as “What is Amadeus' occupation ?” and “What is Amadeus' full name?” are used to train a machine learning model); storing, in a search index, an association of the machine learning model with a plurality of content items from at least one of the one or more resources (Abella: at least Figs. 4-5 show tree index with “ambiguity” association 80 of machine learning model with, for example, flight entity and parameters);
receiving, via a network interface, a search query submitted by a client device of a user in response to user interface input provided by the user at the client device (Abella: at least Col. 9 Lines 28-29 & 49-51 also disclose “a tree structure that represents an interpretation of a user utterance” and “the user sentence "Who starred with Burt Lancaster in Atlantic City?””);
determining that the machine learning model is responsive to the search query, wherein determining that the machine learning model is responsive to the search query is based on matching one or more features of the search query to the content items stored in the index in association with the machine learning model (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; note: matching between Atlantic City in query ); in response to determining that the machine learning model is responsive to the search query: transmitting, to the client device or an additional client device of the user and in response to receiving the search query, machine learning model output that is based on the machine learning model (Abelle: at least Col. 7 Lines 20-21 33-35; “another property of Amadeus must be found that may be used to distinguish among the several people with the name Amadeus” – in this case, the machine learning output answers the question of “was Amadeus nominated for an academy award?”). 

As to Claim 13, Abella teaches the method of claim 12, wherein the content items stored in the index in association with the machine learning model comprise training instance content items, from the at least one of the one or more resources, wherein the training instance content items are utilized in generating one or more of the training instances (Abella: at least Col. 9 Lines 57-59; “when it finds a "+" node, the dialogue manager 30 directs one or more questions to the user in order to clarify the ambiguity”; Figs. 4 also shows at least Movie and Location nodes for generating training instances). 

As to Claim 16, Abella teaches the method of claim 12, further comprising: determining, based on the search query, input to apply to the machine learning model (Abella: at least Col. 9 Lines 51-54 & 57-58; “in this example, ); and generating a predicted value based on processing the input utilizing the machine learning model (Abella: at least Col. 6 Lines 39-40; “Amadeus” as predicted value for movie title; Col. 13 Lines 28-29 also show an example of predicted values of “7:00, 8:00 and 9:00” for departure times); wherein the machine learning model output is based on the predicted value for the at least one parameter of the search query (Abella: at least Col. 7 Lines 20-30; machine learning output answers the question of “was Amadeus nominated for an academy award?” based on the “Amadeus” as predicted value for movie title). 

As to Claim 17, Abella teaches the method of claim 16, wherein the machine learning model output further comprises additional content indicating that the predicted value is predicted (Abella: at least Col. 9 Lines 61-62; “directing the following question to the user: Is Atlantic City the movie's title?"”; note: the query to ask for user to confirm the validity of the system’s prediction of “Atlantic City” as a movie’s title comprise additional content). 

As to Claim 18, Abella teaches the method of claim 16, wherein the machine learning model output comprises an interactive interface for the trained machine learning model (Abella: at least Col. 5 Lines 10-15; “input and output devices, such as a keyboard and a display monitor, respectively, to allow the system to conduct a non-spoken dialogue with a user. For example, the user portions of a dialogue may be entered into the system by the user via the keyboard, and the system responses may be displayed, with or without the corresponding user portions, on the display monitor”). 

As to Claim 19, Abella teaches the method of claim 18, wherein the interactive interface comprises a graphical interface (Abella: at least Col. 5 Lines 10-15; “input and output devices, such as a keyboard and a display monitor, respectively, to allow the system to conduct a non-spoken dialogue with a user. For example, the user portions of a dialogue may be entered into the system by the user via the keyboard, and the system responses may be displayed, with or without the corresponding user portions, on the display monitor”) and further comprising: receiving the parameter or an additional parameter in response to further user interface input directed to the interactive interface (Abella: at least Col. 7 Lines 21-30; receiving of additional parameters such as “occupation” and “full name”); generating a predicted value for the parameter Abella: at least  Col. 6 Lines 39-40; “Amadeus” as predicted value for movie title; Col. 13 Lines 28-29 also show an example of predicted values of “7:00, 8:00 and 9:00” for departure times); and causing the graphical interface to be adapted to display the predicted value generated utilizing the machine learning model (Abella: at least Col. 5 Lines 10-15; “… a display monitor, respectively, to allow the system to conduct a non-spoken dialogue with a user. For example, the user portions of a dialogue may be entered into the system by the user via the keyboard, and the system responses may be displayed").

As to Claim 20, Abella teaches a method implemented by one or more processors, comprising: receiving, via a network interface, a search query submitted by a client device of a user in response to user interface input provided by the user at the client device (Abella: at least Col. 9 Lines 28-29 & 49-51; “a tree structure that represents an interpretation of a user utterance” and “the user sentence "Who starred with Burt Lancaster in Atlantic City?””);
determining that a machine learning model is responsive to the search query (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be note: association between Atlantic City in query and Location or Movie’s Title”), wherein determining that the machine learning model is responsive to the search query is based on matching one or more features of the search query to one or more content items stored in association with the machine learning model (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; note: matching between Atlantic City in query and Location or Movie’s Title), wherein the machine learning model is one previously automatically trained in response to a previous search query (Abelle: at least Col. 3 Lines 14-16; “number of subsequent queries required to resolve an ambiguity”; Col. 7 Lines 3-6 also disclose “Is Amadeus the movie's title?” and “What is Amadeus' occupation ?” as subqueries; Col. 9 Lines 61-62 further disclose “Is Atlantic City the movie's title?””), and wherein the previous automatic training of the machine learning model comprised training the machine learning model based on training instances automatically generated in response to the previous search query (Abelle: at least Col. 7 Lines 1-7 & 22-30; automatically generated training instances such as “What is Amadeus' occupation ?” and “What is Amadeus' full name?” are used to train a machine learning model), or wherein at least one of the one or more 
in response to determining that the machine learning model is responsive to the search query: transmitting, to the client device or an additional client device of the user (Abelle: at least Col. 7 Lines 20-21 33-35; “another property of Amadeus must be found that may be used to distinguish among the several people with the name Amadeus” – in this case, the machine learning output answers the question of “was Amadeus nominated for an academy award?”) and in response to receiving the search query, machine learning model output that is based on a prediction generated using the machine learning model (Abella: at least Col. 7 Lines 20-30; machine learning output answers the question of “was Amadeus nominated for an academy award?” based on the “Amadeus” as predicted value for movie title).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,044,347 by Abella et al. (“Abella”) in view of US PGPUB 2009/0187515 by Andrew et al. (“Andrew”).

As to Claim 14, Abella teaches the method of claim 12.

Abella does not explicitly disclose, but Andrew discloses wherein generating the training instances comprises generating one or more training instances based on values from a table of the at least one of the resources, and wherein the content items stored in the index in association with the machine learning model comprise a title of the table or a column descriptor from the table (Andrew: at least ¶0022; data store 102 that retains user history data 104” and “user history data 104 may include data pertaining to query suggestions, such as queries provided to a search engine, search results returned in response to the queries, query suggestions provided in response to the queries, search results corresponding to the query suggestions, query suggestions selected, search results corresponding to selected query suggestions that are selected, amongst other data”; note: database 102 as tabular database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Andrew’s feature of wherein Andrew: at least ¶0022) with the method disclosed by Abella.
The suggestion/motivation for doing so would have been to “generates a query suggestion based at least in part upon the received query” and “outputs an indication of usefulness with respect to the query suggestion” (Andrew: at least Abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,044,347 by Abella et al. (“Abella”) in view of US PGPUB 2015/0242401 by Liu.

As to Claim 15, Abella teaches the method of claim 12, wherein the at least one of the one or more resources comprises a media (Abella: at least Fig. 4; movie as a media), and wherein the content items stored in the index in association with the machine learning model comprise a title of the media or an entity stored in association with the media (Abella: at least Col. 9 Lines 53-54; “the sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”).

Abella does not explicitly disclose, but Liu discloses said media that comprise a webpage (Liu: at least ¶0002; “search engine finds out webpages matching with the keyword from an index database”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu’s feature of media that comprise a webpage (Liu: at least ¶0002) with the method disclosed by Abella.
The suggestion/motivation for doing so would have been to search for “webpages matching with the keyword from an index database” (Liu: at least ¶0002).

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.

/H.W/Examiner, Art Unit 2168                                                                                                                                                                                             
04 February 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168